Citation Nr: 0829505	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-33 701	)	DATE
	)
	)
On appeal from the Department of Veterans (VA) Affairs 
Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
thoracolumbar strain.

3.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability.

4.  Entitlement to a compensable rating for tension 
headaches.

5.  Entitlement to a compensable rating for intercostal 
neuritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1999 to March 2003.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Waco RO.  In April 2008, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing, the veteran was granted a 90-day abeyance 
period for the submission of additional evidence.  That 
period of time has lapsed, and no additional evidence was 
received.  

The matters of the ratings for thoracolumbar strain, left 
knee bursitis with instability, tension headaches, and 
intercostal neuritis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

A chronic right knee disability was not manifested in 
service, and a preponderance of the evidence is against 
finding that the veteran has such disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West, 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

A March 2004 letter (prior to the RO's initial adjudication 
of this claim) informed the veteran of evidence and 
information necessary to substantiate her claim, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  In March 2006, she 
was provided notice regarding disability ratings and 
effective dates of awards.  There is no prejudice from the 
timing of such notice since service connection is being 
denied.

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with her claims file.  
The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured.  The veteran was examined in June 2006.  
VA's duty to assist is met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's STRs reveal that in July 1999 she was seen for 
complaints of bilateral knee pain upon running, physical 
activity, and (worst) with prolonged standing.  Physical 
examination revealed no knee abnormality.  The assessment was 
patella femoral syndrome.  She was given Motrin for pain and 
was returned to full duty.  In August 1999 she was seen for 
complaints of right leg pain of one week's duration.  The 
assessment was periostitis.  She was placed on limited duty 
for three days and was given Naprosyn.  She was to be seen on 
follow-up as needed; no follow-up is shown.  In November 1999 
the veteran was seen for a complaint of a two week history of 
bilateral knee pain; it was noted that she could not localize 
the pain and took no medication.  She presented with the 
complaints "because she doesn't want to run her PRT 
tomorrow".  Physical examination was entirely negative.  The 
assessment was complaints of nonspecific knee pain.  Knee 
exam completely benign.  On December 1999 evaluation for 
complaints of dizziness, it was noted that the veteran also 
had complaints of knee pain.  

In April 2002 the veteran was evaluated for complaints of 
vague intermittent right knee pain over the past three years.  
Clinical evaluation revealed no pertinent abnormalities; the 
assessment was normal knee exam, possible patellofemoral 
syndrome by history.  July and August 2002 records report 
evaluation and treatment for knee trauma.  Notably, the 
initial record (dated July 29) does not identify the knee 
involved; the assessment was soft tissue injury.  On follow-
up the following day, it was noted that the injury (soft 
tissue injury, knee contusion due to blunt trauma) was to the 
left knee.  When the veteran was seen on August 1, 2002, the 
problem was identified as involving the right left knee.  The 
assessment was resolving knee contusion.  On August 12, 2002 
evaluation it was noted that the follow-up was for a right 
knee contusion.  Examination revealed a slight modified gait 
and mild anterior knee swelling with slight ecchymosis over 
the inferior patella.  There was mild tenderness to palpation 
over the left and medial patella edges and some tenderness on 
patella compression.  Flexion was limited at 120 degrees.  
Otherwise, examination was normal.  The impression was 
resolving knee contusion. The veteran was seen for further 
follow-up on August 30, when it was noted that the injury one 
month prior was to the left knee.  The assessment was 
prepatellar bursitis.  The veteran was advised to engage in 
activities that did not cause swelling, and to resume normal 
activity 4 weeks later.  

On January 2003 examination prior to separation from service, 
the veteran indicated that she would be seeking VA disability 
benefits for "prepatela bursitis".  She did not specify the 
knee.  On clinical evaluation the knees were normal.  

VA treatment records from January 2004 to May 2006 show the 
veteran complained of right knee pain on several occasions.  
In March 2004, her right knee was evaluated and no 
abnormalities were found.  On May 2005 initial assessment for 
physical therapy, the veteran complained of bilateral knee 
pain, worse on the left, swelling, and decreased range of 
motion.  The evaluation was normal except for some tenderness 
of the patella tendon.  It was noted that X-rays of the right 
knee were normal.  In May and July 2005, the veteran endorsed 
similar complaints.  On January 2006 physical therapy 
evaluation, the therapist commented that the veteran had 
symptoms consistent with retropatellar pain syndrome.  
February and March 2006 physical therapy records note that 
the veteran was receiving therapy for "unspecified internal 
derangement of knee" (right or left not identified).  

On June 2006 VA examination it was noted that the claims file 
was reviewed.  The veteran reported that she injured her 
right knee in a fall in service, and that after the fall only 
her left knee was evaluated, even though she also had right 
knee pain.  She complained of recurrent, right knee pain with 
flare-ups under the knee-cap and around the joint.  X-rays of 
the right knee revealed no abnormality.  Clinical evaluation 
of the right knee was normal except for a complaint of pain 
on motion.  The diagnosis was right knee arthralgia.  The 
examiner commented that based on physical examination and x-
ray, the veteran had "no current chronic disability 
involving the right knee".   

At an April 2008 Travel Board hearing, the veteran testified 
that she injured both knees in service, but that her right 
knee was not evaluated at the time because there was greater 
medical concern over her left knee as she had lost almost 
total motion and she had no reflexes in that knee.  

It is not shown that a chronic right knee disability was 
manifested in service.  Significantly, while reports of 
treatment the veteran received for a knee injury (contusion) 
in service beginning in late July 2002 reflect some confusion 
over which knee was involved (right and left are used 
interchangeably), they clearly reflect that the treatment was 
for a contusion to one knee.  Notably, when alleging that she 
sustained bilateral knee injuries in service, the veteran 
concedes that only the left knee was evaluated at the time 
(and left knee disability is service-connected).  

While the veteran was seen for bilateral knee complaints in 
service, including during basic training and in November 
1999, chronic right knee disability was not diagnosed at such 
times.  In November 1999, it was specifically noted that knee 
examination was entirely "benign."  On service separation 
examination, while it was noted that the veteran indicated 
she would be seeking VA benefits for knee bursitis, clinical 
evaluation of the lower extremities was normal.  
Consequently, service connection for a right knee disability 
on the basis that such disability became manifest in service 
and persisted is not warranted.  

Furthermore, the threshold legal requirement for establishing 
service connection for a claimed disability is that there 
must be competent evidence that the veteran has the 
disability for which service connection is sought.  See 
38 U.S.C.A. § 1110.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (In the absence of proof of a present disability, 
there is no valid claim [of service connection].).  

Here, the preponderance of the evidence is against a finding 
that the veteran has a chronic right knee disability.  There 
appears to be conflicting evidence in the matter as a 
therapist opined that the veteran has symptoms consistent 
with retropatellar pain syndrome and a subsequent VA examiner 
found that she did not have a chronic right knee disability.  
The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36 (1994).

Significantly, the therapist actually opine regarding a firm 
medical diagnosis.  Instead, the therapist notes historical 
diagnoses and offers comment about symptoms shown.  
Furthermore, while a therapist might be expected to have some 
rudimentary training in recognizing medical problems, the 
therapist would not be expected to have had sufficient 
training to have recognized expertise in diagnosing medical 
disability (and the therapist is not identified as a medical 
expert).  

Because she is a layperson, the veteran's own allegation that 
she has chronic right knee disability related to service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The only competent evidence that specifically addresses 
whether the veteran has a chronic right knee disability is 
the opinion of the June 2006 VA examiner.  That examiner 
reviewed the file, including x-ray findings, and examined the 
veteran in detail.  The examiner offered a diagnosis of 
"right knee arthralgia".  However, arthralgia, of itself, 
is mere joint pain. See Dorland's Illustrated Medical 
Dictionary, 31st Edition (2007), at 152.  Pain, of itself, is 
not a compensable disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The June 2006 VA examiner opined 
that the veteran does not have a chronic right knee 
disability.  Because the examiner is a physician (with 
recognized competence to render medical diagnoses), based his 
opinion on review of the entire record, and explained the 
rationale for the opinion (i.e., the absence of 
pathology/examination findings to support a diagnosis), the 
Board finds his opinion probative.  Because there is no 
competent evidence to the contrary, the Board it persuasive.  

Because the evidence does not show that the veteran has a 
chronic right knee disability, the Board concludes that the 
preponderance of the evidence is against her claim of service 
connection for such disability.  Accordingly, the claim must 
be denied.  


ORDER

Service connection for a right knee disability is denied.


REMAND

The veteran perfected appeals of the initial ratings assigned 
for her low back and left knee disabilities.  At an April 
2008 videoconference hearing, she testified that both 
disabilities had worsened since her last VA examination in 
June 2006.  A VA to ascertain the current severity of the 
disabilities is necessary

The veteran also indicated that she receives treatment at the 
El Paso VA Medical Center (VAMC).  The most recent treatment 
records associated with the claims file are dated in May 
2006.  Since VA treatment records are constructively of 
record, and additional pertinent records have likely been 
generated since May 2006, it must be ascertained whether any 
such records are indeed outstanding, and if so, they must be 
secured.  

It is noteworthy that as these appeals are from the initial 
ratings assigned with the award of service connection staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
Furthermore, a September 2005 rating decision granted service 
connection for tension headaches and intercostal neuritis.  
In her October 2005 substantive appeal in the matters before 
the Board, the veteran expressed disagreement with the 
ratings assigned for the tension headaches and intercostal 
neuritis.  A statement of the case (SOC) has not been issued 
in these matters.  In such circumstances the Board is 
mandated to remand the matters for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO must secure from the El Paso 
VAMC copies of the complete clinical 
records of all treatment the veteran has 
received for her service connected back 
and left knee disabilities since May 
2006.

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
ascertain the current severity of her 
service connected back and left knee 
disabilities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies (specifically 
including range of motion studies of the 
back and left knee) should be completed.  
The examiner should specifically noted 
whether there are any neurological 
manifestations associated with the back 
disability, and if so describe in detail 
the nature, severity, and frequency of 
such symptoms.   Examination of the left 
knee should include notation of the 
degree of left knee instability or 
subluxation, if any, and of any further 
limitations due to pain, weakness, 
fatigability, or incoordination.  .

3.  The RO should issue an appropriate 
SOC in the matters of the ratings for 
tension headaches and intercostal 
neuritis.  The veteran must be advised 
that the Board will have jurisdiction in 
the matters only if she perfects his 
appeal by timely filing a substantive 
appeal, advised of the time limit for 
filing a substantive appeal, and afforded 
the opportunity to respond.  If she 
timely perfects an appeal in these 
matters, they should be returned to the 
Board for further appellate 
consideration.

4.  The RO should re-adjudicate the 
matters of the rating for the veteran's 
back and left knee disabilities.  If any 
remains denied, the RO should issue an 
appropriate supplemental SOC and afford 
the veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


